Third District Court of Appeal
                               State of Florida

                       Opinion filed October 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-439
                       Lower Tribunal No. 16-32849
                          ________________

                         Angel LaBean, et al.,
                                 Appellants,

                                     vs.

                          U.S. Bank N.A., etc.,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Reemberto Diaz, Judge.

     Pomeranz & Associates, P.A., and Mark L. Pomeranz (Hallandale
Beach), for appellants.

      McCalla Raymer Liebert Pierce, LLC, and Charles P. Gufford
(Orlando), for appellee.


Before EMAS, HENDON and GORDO, JJ.

     PER CURIAM.

     Affirmed.